SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 19, 2009 Alba Mineral Exploration, Inc. (Exact name of registrant as specified in its charter) Delaware 333-150029 N/A (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 12 Daniel Road EastFairfield, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(973) 227-3230 2 Mic Mac Place, Lethbridge, Alberta, Canada T1K 5H6 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K BERGIO INTERNATIONAL, INC. TABLE OF CONTENTS Page Item 1.01 Entry into a Material Definitive Agreement 3 Item 2.01 Completion of Acquisition or Disposition of Assets 4 Acquisition 4 Description of Our Company 5 Management's Discussion and Analysis or Plan of Operation 11 Risk Factors 22 Directors and Executive Officers 26 Executive Compensation 28 Security Ownership of Certain Beneficial Owners and Management 29 Certain Relationships and Related Transactions 29 Item 3.02 Unregistered Sales of Equity Securities 36 Item 5.01 Changes in Control of Registrant 43 Item 5.02 Departure of Directors or Principal Officers;Election of Directors;Appointment of Principal Officers 43 Item 9.01 Financial Statements and Exhibits 39 2 Item 1.01.Entry into a Material Definitive Agreement The Acquisition On October 19, 2009, we entered into a Share Exchange Agreement (the “Exchange Agreement”) with Diamond Information Institute, Inc., a publically held New Jersey corporation (“DII”). In connection with the closing of this transaction, we acquired all of the issued and outstanding shares of DII, which resulted in a parent-subsidiary relationship (the "Acquisition"). In addition, pursuant to the terms and conditions of theExchange Agreement: § The shareholders of all of the capital stock of DIIissued and outstanding immediately prior to the closing of the Acquisition exchanged their shares into2,585,175 shares of our common stock. § As a result, immediately following the Acquisition, there were 7,618,625 shares of our common stock issued and outstanding. § Our board of directors was reconstituted to consist of Berge Abajian who, prior to the Acquisition, was the sole director of DII. § DII provided customary representations and warranties and closing conditions, including approval of the Acquisition by its shareholders. As of the date of the Exchange Agreement and currently, there are no material relationships between us or any of our affiliates and DII, other than in respect of theExchange Agreement. The foregoing description of theExchangeAgreement does not purport to be complete and is qualified in its entirety by reference to the complete text of theExchange Agreement, which is filed as Exhibit 2.1 hereto and incorporated herein by reference. Stock Purchase Agreement Immediately following the closing of the Acquisition, in a separate transaction, our former Chief Executive Officer and sole director, Mr. Owen Gibson, agreed to purchase our former mining business in exchange for the cancellation and return all of his common stock into treasury. Specifically, in the stock purchase agreement (“StockPurchase Agreement”), Mr. Gibson and certain of our shareholders retired 3,310,000 shares of our common stock in exchange for our prior business of mineral exploration through our subsidiary, Alba Mineral Exploration, Inc., an Alberta corporation. The foregoing description of the Stock Purchase Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of the Stock Purchase Agreement, which is filed as Exhibit 2.2 hereto and incorporated herein by reference. 3 Item 2.01.Completion of Acquisition or Disposition of Assets As used in this Current Report on Form 8-K, all references to the “Company,” “Bergio International,” “we,” “our” and “us” or similar terms, refer to Alba Mineral Exploration, Inc., including its predecessors and its subsidiaries, except where the context makes clear that the reference is only to DII. Information about the Company and the principal terms of the Acquisition are set forth below. Acquisition The Acquisition. On October 19, 2009, in accordance with theExchange Agreement dated October 19, 2009 we acquired all of the issued and outstanding shares of DII, which resulted in a parent-subsidiary relationship. In exchange for all of the issued and outstanding shares of DII, the shareholders of DII received 2,585,175 shares of our common stock which represented approximately 60% of our outstanding common stock following the Acquisition and related transactions described in Item 1.01 of this Current Report. At the time of the Acquisition, neither we nor DII had any options to purchase shares of capital stock outstanding. Additionally, at the time of the Acquisition, neither we nor DII had any warrants to purchase shares of capital stock outstanding. There were 5,033,450 shares of our common stock outstanding before giving effect to the stock issuances in the Acquisition and the cancellation of 3,310,000 shares by Mr. Owen Gibson and certain other shareholders. Following these events, there were 4,308,625 shares outstanding, including: Shares Held by: 2,585,175DII Shareholders 1,723,450Existing shareholders The shares of our common stock issued to the former shareholders of DII’s capital stock in connection with the Acquisition were not registered under the Securities Act of 1933, as amended (the “Securities Act”), but were issued in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act and/or Regulation D promulgated under that section, which exempts transactions by an issuer not involving any public offering. Prior to the Acquisition, there were no material relationships between us and DII, or any of their respective affiliates, directors or officers, or any associates of their respective officers or directors, other than as disclosed in this Current Report. General Changes Resulting from the Acquisition. We have sold our interest in our prior business of mineral exploration and any assets that relate to that business to Mr. Owen Gibson and certain of our prior shareholders in exchange for the cancellation of 3,310,000 shares of our common stock. We intend to carry on the business of DII, as our primary line of business. We have relocated our principal executive offices to 12 Daniel Road EastFairfield, New Jersey 07004 and our telephone number is (973) 227-3230. 4 Pre-Acquisition stockholders of DII will be required to exchange their existing DII stock certificates for our certificates. Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. As of October 19, 2009, our shares were quoted on the OTCBB under the symbol “ABMX.OB” The Acquisition and its related transactions were approved by the holders of a requisite number of shares of DII’s common stock by shareholder meeting. Under New Jersey law, DII’s stockholders who did not consent to the Acquisition may demand in writing, pursuant to the exercise of their appraisal rights, that DII pay them the fair value of their shares. Determination of fair value is based on all relevant factors, except for any appreciation or depreciation resulting from the anticipation or accomplishment of the Acquisition.One Hundred percent of the stockholders of DII approved the Acquisition and thus no appraisal rights may be exercised under New Jersey law. Changes to the Board of Directors. Owen Gibson resigned as our sole officer and director. Pursuant to the terms of theExchange Agreement, Berge Abajian who prior to the Acquisition was the sole director of DII, Inc., was appointed as our sole officer and director. All directors hold office for one-year terms until the election and qualification of their successors. Officers are elected by the board of directors and serve at the discretion of the board. Accounting Treatment. The Acquisition is being accounted for as a purchase of the assets of DII. Consequently, the assets and liabilities of DII will be restated to their fair values. Our consolidated financial statements after completion of the Acquisition will include the assets and liabilities of both companies, our historical operations and the operations of DII from the closing date of the Acquisition.Except as described herein, no arrangements or understandings exist among present or former controlling stockholders with respect to the election of members of our board of directors and, to our knowledge, no other arrangements exist that might result in a future change of control of the Company. We will continue to be a “small business issuer,” as defined under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), following the Acquisition. Description of Our Company Company Overview We were incorporated as “Alba Mineral Exploration, Inc.” on July 24, 2007, in the State ofDelaware for the purpose of engaging in mineral properties. On October 19, 2009, we entered into the Exchange Agreement with DII, whereby we acquired all of the issued and outstanding common stock of DII.We intend to change our name in the near future to Bergio International, Inc. ("Bergio International"). In consequence of entering into the Exchange Agreement, we have determined to pursue the business plan of DII. We are now in the business of designing and manufacturing upscale jewelry. 5 Our Business We are entering into our 20th year of operations and concentrate on boutique, upscale jewelry stores.We currently sell our jewelry to approximately 150 independent jewelry retailers across the United States and have spent over $3 million in branding the Bergio name through tradeshows, trade advertising, national advertising and billboard advertising since launching the line in 1995.We have manufacturing control over our line as a result of having a manufacturing facility in New Jersey as well as subcontracts with facilities in Italy and Bangkok. It is our intention to establish Bergio International as a holding company for the purpose of acquiring established jewelry design and manufacturing firms who possess branded product lines.Branded product lines are products and/or collections whereby the jewelry manufacturers have established their products within the industry through advertising in consumer and trade magazines as well as possibly obtaining federally registered trademarks of their products and collections.This is in line with our strategy and belief that a brand name can create an association with innovation, design and quality which helps add value to the individual products as well as facilitate the introduction of new products. We intend to acquire design and manufacturing firms throughout the United States and Europe.If and when we pursue any potential acquisition candidates, we intend to target the top 10% of the world’s jewelry manufactures that have already created an identity and brand in the jewelry industry.We intend to locate potential candidates through our relationships in the industry and expect to structure the acquisition through the payment of cash, which will most likely be provided from third party financing, as well as our common stockbut not cash generated from our operations.In the event we obtain financing from third parties for any potential acquisitions, Bergio International may agree to issue our common stock in exchange for the capital received.However, as of the date of this Current Report, we do not have any binding agreements with any potential acquisition candidates or arrangements with any third parties for financing. Principal Products and Services We have historically sold our products directly to distributors, retailers and other wholesalers, who then in turn sell their products to consumers through retail stores.Independent retail jewelers that offer the current Bergio line are not under formal contracts and most sell competing products. Our products consist of a wide range of unique styles and designs made from precious metals such as gold, platinum and Karat gold, as well as other precious stones.We continuously innovate and change our designs based upon consumer trends and as a result of new designs being created we believe we are able to differentiate ourselves and strengthen our brands.We sell our products to our customers at price points that reflect the market price of the base material plus a markup reflecting our design fee and processing fees. Each year, most jewelry manufacturers bring new products to market. We believe that we are a trendsetter in jewelry manufacturing.As a result, we come out with a variety of products throughout the year that we believe have commercial potential to meet what we feel are new trends within the industry.The “Bergio” designs consist of upscale jewelry that includes white 6 diamonds, yellow diamonds, pearls, and colored stones, in 18K gold, platinum, and palladium.We currently design and produce approximately 50 to 75 product styles.Prices for our products range from $400 to $200,000. Our product range is divided into three fashion lines: (i)18K gold line, (ii) a bridal line, and (iii) a couture and/or one of kind pieces. Our officer and director, Mr. Abajian, consults regularly with the design teams of his Italian manufacturers, which usually results in a constant continuation of new products and sometimes entire lines being developed.Typically, new products come on line approximately every 3 months and most recently, Bergio International introduced its latest collection “Power in Pink”, which launched in April 2008 year and consists of approximately 35 pieces made with pink gold and diamonds.Depending on the timing and styling at any point in time, our products and collections would fall in one of the various categories shown below: 1. Whimsical. The whimsical line includes charms, crosses and other “add-on” pieces. 2. Middle. The proposed middle line will consist of fashion jewelry utilizing colored stones, diamonds and pearls applied to a variety of applications such as necklaces, pendants, earrings, bracelets and rings. The metals that we intend to use for the Middle line include platinum, 18K white & yellow gold. 3. Couture. The Couture line is our most luxurious line, and consists of one of a kind pieces, new showcase products each year, and predominantly utilizes diamonds, platinum and other precious metals and stones of the highest grade and quality available. 4. Bridal. The Bridal line is our core business. We attempt to stay on the forefront of trends and designs in the bridal market with the latest in wedding sets, engagement rings and wedding bands for both men and women. Each year, we attempt to expand and/or enhance these lines, while constantly seeking to identify trends that we believe exist in the market for new styles or types of merchandise.Design and innovation are the primary focus of our manufacturing and we are less concerned with the supply and capacity of raw materials.Over the last 19 years, Mr. Abajian has been the primary influencer over the Bergio collections.Mr. Abajian with his contacts, which are located mostly overseas, regularly meet to discuss, conceptualize and develop Bergio’s various products and collections.When necessary, additional suppliers and design teams can be brought in as the market needs dictate. Management intends to maintain a diverse line of jewelry to mitigate concentration of sales and continuously expand our market reach. Distribution Methods and Marketing We continue to devote our efforts towards brand development and utilize marketing concepts in an attempt to enhance the marketability of our products.During the past several years, we have carried out our brand development strategy based on our product quality and design excellence, which is highlighted through our sales personnel.We have established significant networks and relationships with retailers which allow our products to be promoted and sold nationwide.We maintain a broad base of customers and concentrate on retailers that sell fashionable and high end jewelry.We also work with our customers to adjust product strategies based on the 7 customer’s feedback to try and decrease the likelihood of overstocked or undesired products. We intend to further promote our products and brand by participating in trade shows and various exhibitions, consumer and trade advertisements, billboard advertisements, as well as make specialty appearances in retail stores carrying our products. Sources and Availability of Raw Materials and Principal Suppliers Most of the inventory and raw materials we purchase occurs through our manufacturers located in Europe.The inventory that we directly maintain is based on recent sales and revenues of our products but ultimately is at the discretion of Mr. Abajian and his experience in the industry.Our inventories are commodities that can be incorporated into future products or can be sold on the open market.Additionally, we perform physical inventory inspections on a quarterly basis to assess upcoming styling needs and consider the current pricing in metals and stones needed for our products. We acquire all raw gemstones, precious metals and other raw materials used for manufacturing our products on the open market.We are not constrained in our purchasing by any contracts with any suppliers and acquire raw material based upon, among other things, availability and price on the open wholesale market. Approximately 80% of our product line is contracted to manufacturing suppliers in Italy, who then procure the raw materials in accordance with the specifications and designs submitted by Bergio International.However, the general supply of precious metals and stones used by us can be reasonably forecast even though the prices will fluctuate often.Any price differentials in the precious metals and stones will typically be passed on to the customer. For the raw materials not procured by contracted manufacturers, we have approximately 5 suppliers that compete for our business, with our largest gold suppliers being Carrera Casting and Metro Gold.Most of our precious stones are purchased from C. Mahandra & Sons and EFD.We do not have any formal agreements with any of our suppliers but have established an ongoing relationship with each of our suppliers. Customers During the year ended December 31, 2008, Shane & Co. accounted for approximately 9.5% of our annual sales.Previously, we had one customer, Western Stones and Metals, during the year ended December 31, 2007, that accounted for approximately 9% of its annual sales.During the next twelve months, it is anticipated that Shane & Co. may account for more than 5% of our annual sales based on recent orders placed and our current projections.We are not dependent on any specific customers as a result of having very few customers representing 5% or more of our annual sales. Intellectual Property Bergio is a federally registered trademarked name that we own.Since the first trademark of “Bergio” was filed all advertising, marketing, trade shows and overall presentation of the our product to the public has prominently displayed this trademark.As additional lines are designed and added to our products, we may trademark new names to distinguish the particular products and jewelry lines. 8 Personnel At December 31, 2008, we had 3 full-time employees and 2 part-time employees.Of our current employees, 1 is sales and marketing personnel, 2 are manufacturing and 2 hold administrative and executive positions.No personnel are covered by a collective bargaining agreement.Our relationship with our employees is believed to be good.We intend to use the services of independent consultants and contractors when possible or until we are able to hire personnel in house. Competition and Market Overview The jewelry design and manufacturer’s industry is extremely competitive and has low barriers to entry.We compete with other jewelry design and manufacturers of upscale jewelry to the retail jewelry stores.There are over 4,000 jewelry design and manufacturer’s companies, several of which have greater experience, brand name recognition and financial resources than Bergio International. Our management believes that the jewelry industry competes in the global marketplace and therefore must be adaptable to ensure a competitive measure.Recently the U.S. economy has encountered a slowdown and Bergio International anticipates the U.S. economy will most likely remain weak at least through the end of 2009.Consumer spending for discretionary goods such as jewelry is sensitive to changes in consumer confidence and ultimately consumer confidence is affected by general business considerations in the U.S. economy.Consumer spending for discretionary spending generally declines during times of falling consumer confidence, which may affect our retail sale of our products.U.S. consumer confidence reflected these slowing conditions throughout 2008.The impact of the slowing U.S. economy is not usually known until the second quarter of any given year in our industry thus it is hard to estimate the actual impact the slowing economy will have on our business. According to the United States Department of Commerce outlook in 2008, the United States apparent consumption of precious metal jewelry was expected to grow over the new few years at a slow but steady rate, before picking up considerably in 2010.A stronger economy, more spending by the baby boomers and young professionals with an overall trend toward luxury products will lead to future growth.From 2007 to 2011, apparent consumption of precious metal jewelry is expected to increase by an average of 3.9% per year, totaling $14.0 billion in 2011.Therefore, we intend to make strong efforts to maintain our brand in the industry through our focus on the innovation and design of our products as well as being able to consolidate and increase cost efficiency when possible through acquisitions. Environmental Regulation and Compliance The United States environmental laws do not materially impact our manufacturing operations as a result of having a large majority of our jewelry manufacturing being conducted overseas. 9 In fact, approximately 80% of our manufacturing is contracted to quality suppliers in the vicinity of Valenza, Italy with the remaining 20% of setting and finishing work being conducted in Bergio International’s Fairfield, New Jersey facility.The setting and finishing work done in our New Jersey facility involves the use of precision lasers, which use soap and water rather than soldering.Also a standard polishing compound is used for the finishing work but it does not have a material impact on our cost and effect of compliance with environmental laws. Government Regulation Currently, we are subject to all of the government regulations that regulate businesses generally such as compliance with regulatory requirements of federal, state, and local agencies and authorities, including regulations concerning workplace safety, labor relations, and disadvantaged businesses.In addition, our operations are affected by federal and state laws relating to marketing practices in the retail jewelry industry. We are subject to the jurisdiction of federal, various state and other taxing authorities.From time to time, these taxing authorities review or audit our business. Description of Property Currently, we have a 1,730 square feet design and manufacturing facility located in Fairfield, New Jersey, which is currently being leased until August 31, 2010.We also rent office space at this facility.We pay approximately $2,200 per month.Since a majority of the manufacturing is conducted by sub-contractors in Italy, the current space is presently adequate for the performance of all company functions, which includes minimal manufacturing, design and administrative needs. Additionally, we anticipate opening additional offices and/or design facilities in other locations as we continue to implement our business plan throughout the United States, when and if any acquisitions are completed in the future.At the current time, our expansion plans are in the preliminary stages with no formal negotiations being conducted.Most likely no expansions will take place until additional revenues can be achieved or additional capital can be raised to help offset the costs associated with any expansion. Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. To the extent that any statements made in this Report contain information that is not historical, these statements are essentially forward-looking. Forward-looking statements can be identified by the use of words such as “expects,” “plans,” “will,” “may,” “anticipates,” believes,” “should,” “intends,” “estimates,” and other words of similar meaning. These statements are subject to risks and uncertainties that cannot be predicted or quantified and, consequently, actual results may differ materially from those expressed or implied by such forward-looking statements. Such risks and uncertainties are outlined in “Risk Factors” and include, without limitation: § Our limited and unprofitable operating history; § the ability to raise additional capital to finance our activities; § legal and regulatory risks associated with the Acquisition; § the future trading of our common stock; § our ability to operate as a public company; § general economic and business conditions; § the volatility of our operating results and financial condition; and § our ability to attract or retain qualified senior scientific and management personnel. 10 The foregoing factors should not be construed as exhaustive and should be read in conjunction with the other cautionary statements that are included in this Current Report on Form 8-K. Information regarding market and industry statistics contained in this Report is included based on information available to us that we believe is accurate. It is generally based on industry and other publications that are not produced for purposes of securities offerings or economic analysis. We have not reviewed or included data from all sources, and cannot assure investors of the accuracy or completeness of the data included in this Report. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. We do not undertake any obligation to publicly update any forward-looking statements. As a result, investors should not place undue reliance on these forward-looking statements. Management’s Discussion and Analysis or Plan of Operation THE FOLLOWING DISCUSSION SHOULD BE READ TOGETHER WITH THE INFORMATION CONTAINED IN THE FINANCIAL STATEMENTS AND RELATED NOTES INCLUDED ELSEWHERE IN THIS CURRENT REPORT ON FORM 8-K. The following discussion reflects our plan of operation. This discussion should be read in conjunction with the audited financial statements of DII for the years ended December 31, 2008 and 2007, and the interim period ended June 30, 2009. This discussion contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, including statements regarding our expected financial position, business and financing plans. These statements involve risks and uncertainties. Our actual results could differ materially from the results described in or implied by these forward-looking statements as a result of various factors, including those discussed below and elsewhere in this Current Report on Form 8-K, particularly under the headings “Forward Looking Statements” and “Risk Factors.” Overview Since 1995 we have been engaged in the design and manufacture of upscale jewelry through its trade name of “Bergio” and in 2002 launched its “Bergio Bridal Collection”.We sell to approximately 150 independent jewelry retailers across the United States and have incurred a significant amount of capital resources in creating brand recognition in the jewelry industry. 11 Overview of Our Current Operations Our products consist of a wide range of unique styles and designs made from precious metals such as, gold, platinum, and Karat gold, as well as diamonds and other precious stones.We have approximately 50 to 75 product styles in our inventory, with prices ranging from $400 to $200,000.Additionally, we have manufacturing control over our line as a result of having a manufacturing facility in New Jersey as well as subcontracts with facilities in Italy and Bangkok. It is our intention to establish the Company as a holding company for the purpose of acquiring established jewelry design and manufacturing firms who possess branded product lines.Branded product lines are products and/or collections whereby the jewelry manufacturers have established their products within the industry through advertising in consumer and trade magazines as well as possibly obtaining federally registered trademarks of their products and collections.This is in line with our strategy and belief that a brand name can create an association with innovation, design and quality which helps add value to the individual products as well as facilitate the introduction of new products. We intend to acquire design and manufacturing firms throughout the United States and Europe.If and when we pursue any potential acquisition candidates, we intend to target the top 10% of the world’s jewelry manufactures that have already created an identity and brand in the jewelry industry.We intend to locate potential candidates through our relationships in the industry and expect to structure the acquisition through the payment of cash, which will most likely be provided from third party financing, as well as our common stock and not cash generated from our operations.In the event we obtain financing from third parties for any potential acquisitions; we may agree to issue our common stock in exchange for the capital received.However, as of the date of this Current Report we do not have any binding agreements with any potential acquisition candidates or arrangements with any third parties for financing. Our management believes that the jewelry industry competes in the global marketplace and therefore must be adaptable to ensure a competitive measure.Recently the U.S. economy has encountered a slowdown and we anticipate the U.S. economy will most likely remain weak at least through all of 2009.Consumer spending for discretionary goods such as jewelry is sensitive to changes in consumer confidence and ultimately consumer confidence is affected by general business considerations in the U.S. economy.Consumer spending for discretionary spending generally decline during times of falling consumer confidence, which may affect our retail sale of our products.U.S. consumer confidence reflected these slowing conditions during the last quarter of 2007 and has been carried forward throughout the year of 2008.Therefore, we intend to make strong efforts to maintain our brand in the industry through our focus on the innovation and design of its products as well as being able to consolidate and increase cost efficiency when possible through acquisitions. Results of Operations Result of Operations for the Years Ended December 31, 2008 and 2007 The following income and operating expenses tables summarize selected items from the statement of operations for the year ended December 31, 2008 compared to the year ended December 31, 2007. 12 INCOME: Years Ended December 31, Sales $ $ Cost of Sales Gross Profit $ $ Gross Profit Percentage of Revenue 39
